Exhibit FORM OF SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT THIS SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT (the “Agreement”) is dated as of July 1, 2007, by and between MERIDIAN INTERSTATE BANCORP, INC. (the “Company”) and RICHARD J. GAVEGNANO (the “Executive”). In consideration of the mutual covenants herein contained, the parties hereby agree as follows: 1.Definitions. (a)“Actuarial Equivalent” means a benefit of equivalent value when computed on the basis of an interest rate of 6.5% and the 1983 Group Annuity Mortality Table, Unisex (50% male, 50% female), with no setback; provided, however, that for purposes of determining the value of a lump sum distribution, the following assumptions will be used: Interest: Applicable interest rate under Section 417(e)(3) of the Code, as determined for the month of November of the preceding year. Mortality: Applicable mortality table under Section 417(e)(3) of the Code. (b)“Accrued Benefit” means 70% of the Executive’s Final Average Salary, multiplied by the Executive’s Non-forfeitable Percentage set forth in Paragraph 2(b) if the
